USCA11 Case: 20-12111    Date Filed: 01/21/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12111
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:07-cr-00038-RH-GRJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


TERRANCE BOYKIN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (January 21, 2021)


Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-12111          Date Filed: 01/21/2021        Page: 2 of 8



      Terrance Boykin, a federal prisoner, appeals the district court’s denial of his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). On appeal,

Boykin argues that the district court abused its discretion when it denied his motion

without providing adequate reasoning to allow for meaningful appellate review.

After careful review, we affirm.

                                     I.    BACKGROUND

      Boykin is currently serving a 240-month sentence for conspiracy to

distribute and possess with intent to distribute crack and powder cocaine, in

violation of 21 U.S.C. §§ 841(b)(1)(B) and 846, and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).

Before filing the motion before us, Boykin filed a motion for sentence reduction

under § 404 of the First Step Act of 2018 because his drug offense involved crack

cocaine. This previous motion also requested compassionate release under

18 U.S.C. § 3582(c)(1)(A) due to the COVID-19 pandemic.1 The district court


      1
          Section 3582(c)(1)(A) states:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
      of the defendant after the defendant has fully exhausted all administrative rights to
      appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
      or the lapse of 30 days from the receipt of such a request by the warden of the
      defendant’s facility, whichever is earlier, may reduce the term of imprisonment . . .
      after considering the factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
      reduction . . . and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission.



                                                2
             USCA11 Case: 20-12111            Date Filed: 01/21/2021      Page: 3 of 8



rejected both grounds for relief, determining that Boykin’s offense did not make

him eligible for relief under § 404 and that he had failed to meet the exhaustion

requirements for compassionate release under § 3582(c)(1)(A). In its order, the

district court also noted that it would have denied Boykin relief as a matter of

discretion even if he had qualified under § 404 because “[t]he principal 3553(a)

factors that supported the original sentence remain in place.” 2 Doc. 166 at 6. 3

Thus, according to the district court, “the existing sentence remain[ed] the proper

sentence and would be imposed if Mr. Boykin was sentenced anew today.” 4 Id.




18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First Step Act of 2018, Pub. L.
No. 115-391, 132 Stat. 5194, 5239. The applicable policy statement by the Sentencing
Commission states that, to qualify for compassionate release, the defendant must not be a
“danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).
       2
          Under § 3553(a), the district court is required to impose a sentence “sufficient, but not
greater than necessary, to comply with the purposes” of the statute. 18 U.S.C. § 3553(a). These
purposes include the need to: reflect the seriousness of the offense; promote respect for the law;
provide just punishment; deter criminal conduct; protect the public from the defendant’s future
criminal conduct; and effectively provide the defendant with educational or vocational training,
medical care, or other correctional treatment. Id. § 3553(a)(2). The court must also consider the
nature and circumstances of the offense, the history and characteristics of the defendant, the
kinds of sentences available, the applicable guidelines range, the pertinent policy statements of
the Sentencing Commission, the need to avoid unwarranted sentencing disparities, and the need
to provide restitution to victims. Id. § 3553(a)(1), (3)–(7).
       3
           “Doc.” numbers refer to the district court’s docket entries.
       4
          At Boykin’s original sentencing hearing, the district court stated that it had considered
the § 3553(a) factors, as well as Boykin’s offense and criminal history. It noted that Boykin’s
crime was “part of a long and continuing and consistent history of criminal offenses” and that he
was “plainly . . . a career offender within the meaning of the guidelines.” Doc. 86 at 52–53. The
district court also discussed Boykin’s lack of employment history, indicating he may have been
dealing drugs full time, as well as his young age. After considering the various § 3553(a)
factors, the district court imposed a sentence at the low end of the guidelines range: 322 months’
imprisonment. This sentence was later reduced to 240 months.
                                                   3
          USCA11 Case: 20-12111       Date Filed: 01/21/2021    Page: 4 of 8



      Boykin then filed a motion to reconsider, arguing, among other things, that

the district court should waive the exhaustion requirement for compassionate

release. Before the district court could rule on the motion to reconsider, Boykin

filed the present motion for compassionate release, arguing that he had met the

statutory exhaustion requirement. In the present motion, he stated that his asthma

made him particularly vulnerable to COVID-19. This vulnerability, he argued,

was an “extraordinary and compelling” reason for compassionate release, as

required by the statute. Doc. 170 at 9 (internal quotation marks omitted).

      The district court entered one order denying both the motion for

reconsideration and the motion for compassionate release. In denying the motions,

the court assumed without deciding that Boykin posed no risk to the community

and that his asthma presented an extraordinary and compelling reason that would

allow a sentence reduction. But the court concluded, “as a matter of discretion,

based on the 18 U.S.C § 3553(a) sentencing factors and all the circumstances, that

compassionate release should not be ordered at this time.” Doc 171 at 3.

      After the district court’s denial but before filing this appeal, Boykin sent the

district court a notice of supplemental authority with details of a separate case,

United States v. Sanders, No. 5:08-cr-12 (N.D. Fla. June 2, 2020), in which a

prisoner in another facility was granted compassionate release because his asthma

made him particularly susceptible to COVID-19. After Boykin filed this appeal,


                                           4
          USCA11 Case: 20-12111       Date Filed: 01/21/2021    Page: 5 of 8



the district court construed the notice of supplemental authority as a motion for

reconsideration and denied it. The court reiterated that the § 3553(a) factors

supported its decision to deny release. It also noted that the prisoner in Sanders

had served a much greater portion of his sentence than Boykin, making

compassionate release more appropriate there.

      This is Boykin’s appeal.

                          II.    STANDARD OF REVIEW

      We have not yet in a precedential opinion announced the standard of review

for a denial of compassionate release under § 3582(c)(1)(A), but the statutory

language indicates that the appropriate standard of review is abuse of discretion.

Section 3582(c)(1)(A) states that a court “may” reduce a defendant’s term of

imprisonment based on certain factors. 18 U.S.C. § 3582(c)(1)(A). We review

denials of sentence reductions under statutes with similar discretionary language

for abuse of discretion. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir.

2020) (concluding that the proper standard of review for an order denying a

sentence reductions under § 404 of the First Step Act is abuse of discretion because

the Act states that a district court may, not must, reduce a sentence); United States

v. Webb, 565 F.3d 789, 792 (11th Cir. 2009) (stating that the standard of review for

denial of sentence reduction pursuant to § 3582(c)(2), which provides that a district

court “may” reduce a term of imprisonment based on changes in the sentencing


                                          5
            USCA11 Case: 20-12111       Date Filed: 01/21/2021   Page: 6 of 8



guidelines, is abuse of discretion); 18 U.S.C. § 3582(c)(2). Thus, we apply an

abuse of discretion standard here. Under this standard, we will reverse only if we

are left with a “definite and firm conviction that the [district] court committed a

clear error of judgment in the conclusion it reached.” United States v. Taylor,

338 F.3d 1280, 1283 (11th Cir. 2003) (alteration in original) (internal quotation

marks omitted).

                                 III.    DISCUSSION

      On appeal, Boykin argues that the district court abused its discretion by

failing to explain sufficiently its ruling to allow for proper appellate review. We

disagree.

      “A court must explain its sentencing decisions adequately enough to allow

for meaningful appellate review.” United States v. Johnson, 877 F.3d 993, 997

(11th Cir. 2017). “Just how much of an explanation this requires, however,

depends . . . upon the circumstances of the particular case.” Chavez-Meza v.

United States, 138 S. Ct. 1959, 1965 (2018). “In some cases, it may be sufficient

. . . that the judge simply relied upon the record, while making clear that he or she

has considered the parties’ arguments and taken account of the [statutorily

mandated] factors.” Id. The district court need not give a lengthy explanation of

its ruling “if the context and the record make clear that [the court] had a reasoned




                                            6
          USCA11 Case: 20-12111        Date Filed: 01/21/2021    Page: 7 of 8



basis” for choosing not to reduce a defendant’s sentence. Id. at 1966 (internal

quotation marks omitted).

      Here, the district court’s orders and the record provide sufficient explanation

for its denial of the motions to allow for appellate review. In its original denial of

Boykin’s § 404 motion, the court explained that it would not reduce Boykin’s

sentence even if it had the discretion to do so because it believed the sentence was

still appropriate based on the § 3553(a) factors it had relied on at Boykin’s original

sentencing. See supra note 4 (outlining the district court’s reasoning for Boykin’s

original sentence). The court reiterated this in its denial of Boykin’s motion for

reconsideration and second motion for compassionate release. In that order, the

court noted that it understood and appreciated the risk that Boykin’s asthma posed

to him during the COVID-19 outbreak—in fact, the court accepted this as an

extraordinary and compelling reason under § 3582(c)(1)(A)—but, considering the

issue “de novo,” the court concluded based on the § 3553(a) factors and all the

circumstances that compassionate release was not warranted. Doc. 171 at 3. In

each of these orders—taken separately and as a whole—the district court showed

that it had considered Boykin’s arguments and the statutorily-required factors in

making its decision. This is enough to allow for meaningful appellate review. See

Chavez-Meza, 138 S. Ct. at 1965–66; Johnson, 877 F.3d at 997.




                                           7
          USCA11 Case: 20-12111        Date Filed: 01/21/2021   Page: 8 of 8



      Section § 3582(c)(1)(A) affords the district court significant discretion. See

18 U.S.C. § 3582(c)(1)(A). Although the district court did not elaborate on the

reasons for its decision to deny compassionate relief, it wrote enough to

demonstrate it had properly exercised its discretion under § 3582(c)(1)(A). Given

this, we cannot say we are left with the “definite and firm” conviction that the

district court abused its discretion in denying relief in this case. Taylor, 338 F.3d

at 1283. We must therefore affirm.

                                 IV.   CONCLUSION

      For the foregoing reasons, we affirm the district court’s denial of the

motions seeking compassionate release.

      AFFIRMED.




                                           8